I must respectfully dissent from the decision reached by the majority.
The majority concludes that the evidence supports the board of review's decision which found that appellee was terminated for just cause and that unemployment compensation benefits were properly denied. I disagree.
The drug testing policy, which was made a part of the collective bargaining agreement and established the basis upon which appellee was ultimately discharged from his employment, was revised in 1996 and again in 1997. The first drug test for which appellee tested positive took place on October 30, 1995, prior to the drug testing policy under which he was terminated becoming effective. Therefore, the results from appellee's first drug test were not applicable to the drug testing policy which was later revised in 1996 to include termination upon a third positive test result. Inasmuch as appellee's first drug test results should not have been included in the count of his overall positive test results, OTC did not have just cause to terminate appellee.
As such, I would agree with the trial court that appellee was entitled to unemployment compensation benefits and that the board of review did not have credible evidence before it to conclude otherwise. I would thereby affirm the trial court's decision.
APPROVED:
                             ___________________________________ EDWARD A. COX, PRESIDING JUDGE